Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/20 has been entered.
Response to Amendment
This action is responsive to the amendments filed 9/30/20. As directed, Claims 11, 12, 15, and 20 have been amended, and claims 1-20 are presently pending in this application.
The amendments are sufficient to overcome the claim objections a from the previous action.
Claim Interpretation
Claims 1 and 11 recite “the heat-generating component and the air-displacement material being disposed within the hollow cavity of the preformed ceramic tubular body by way of at least one of a vibrating fill and a centrifuge.” This product-by-process limitation limits the claim as far as it limits the structure of the apparatus.
Claim 2 recites “the…ceramic tubular body is formed [by] at least one of extrusion and sintering.” This product-by-process limitation limits the claim as far as it limits the structure of the apparatus.
Claims 5 and 14 recite “composite” which is herein being interpreted as “a solid material which is composed of two or more substances having different physical characteristics and in which each substance retains its identity while contributing desirable properties to the whole,” (as in Merriam-Webster, Entry 2, Definition 4.)
Claim 17 recites “a ceramic rod having a thick film printed thereon.” The specification does not provide guidance as to what constitutes a “thick film.” However, in the context of printed heaters, a thin film is typically a film having a thickness on the order of “fractions of a nanometer…to several micrometers” (Wikipedia.org/wiki/Thin_film). In contrast, a “thick film” has a thickness which is at least larger than that of a thin film. In accordance with generally accepted standards in the art, a “thick film” is being interpreted as a film which has a thickness of approximately 100 micrometers (see e.g. http://www.resistorguide.com/thin-and-thick-film/).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-generating component” in claims 1, 8, and 15.

The heat-generating component is being interpreted as one of a “resistive wire coiled along a length of the hollow cavity,” as in Par. 0053, a “resistive film printed” onto a surface as in Par. 0042, or a “composite resistive core” as in Par. 0046 and Figs. 5A-5C of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, 12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (JP H07-208740; text references are to machine translation provided by Applicant).
Regarding claim 8, Kawamura discloses a heating element (10, Figs. 1-2) comprising:
a preformed tubular body (21) having a hollow cavity (the interior of 21) centrally located within, the preformed tubular body comprising an electrically non-conductive material (silicon nitride ceramic, Pars. 0007 and 0012),

    PNG
    media_image1.png
    323
    411
    media_image1.png
    Greyscale
Annotated Fig. 1b
a heat-generating component (the coiled portion of resistive wire 14 disposed along a length of the hollow cavity, which is a “resistive wire coiled along a length of the hollow cavity” as set forth in 112(f) interpretation, above; see Annotated Fig. 1b) disposed within the hollow cavity (Par. 0012), wherein the heat-generating component is directly adjacent an inside surface of the ceramic tubular body (Fig. 2); 
an air-displacement material (filler 16, Par. 0014) disposed within the hollow cavity, and

Regarding claim 9, Kawamura discloses the preformed tubular body is a ceramic tubular body comprising silicon nitride ceramic (Pars. 0007 and 0012).
Regarding claim 12, Kawamura discloses the heat generating component comprises a resistive wire (14) along a length of the hollow cavity so as to be in contact with the tubular body (Fig. 2 and Par. 0012).

Regarding claim 15, Kawamura discloses a heating element (10, Figs. 1-2), and thus teaches a method of manufacturing said same heating element, comprising: 
forming a ceramic tubular body (21, silicon nitride ceramic, Pars. 0007 and 0012) having a hollow cavity (the interior of 21) centrally located within; 
disposing a heat-generating component (the coiled portion of resistive wire 14 disposed along a length of the hollow cavity, which is a “resistive wire coiled along a length of the hollow cavity” as set forth in 112(f) interpretation, above; see Annotated Fig. 1b) within the hollow cavity (Par. 0012), the heat- generating component being in electrical contact with the tubular body (Fig. 2); 
filling the hollow cavity with an air-displacement material (filler 16, Par. 0014), and
disposing at least one electrode (18) into at least one end of the ceramic tubular body (Figs. 1-2), the at least one electrode extending into the heat-generating component (Figs. 1-2 
Regarding claim 16, Kawamura discloses disposing a heat generating component within the hollow cavity comprises coiling a resistive wire (14) along a length of the hollow cavity so as to be in contact with the tubular body (Fig. 2 and Par. 0012).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 10-11 are rejected under 35 USC 103 as being unpatentable over Kawamura in view of Churchill (US Pat. 3982099).
Regarding claim 1, Kawamura discloses a heating element (10, Figs. 1-2) comprising:
a preformed ceramic tubular body (21) having a hollow cavity (the interior of 21) centrally located within, wherein the preformed ceramic tubular body is silicon nitride ceramic (Pars. 0007 and 0012),

    PNG
    media_image1.png
    323
    411
    media_image1.png
    Greyscale
Annotated Fig. 1b
a heat-generating component (the coiled portion of resistive wire 14 disposed along a length of the hollow cavity, which is a “resistive wire coiled along a length of the hollow cavity” as set forth in 112(f) interpretation, above; see Annotated Fig. 1b)) disposed within the hollow cavity (Par. 0012), the heat- generating component being disposed directly adjacent the ceramic tubular body (Fig. 2); 
an air-displacement material (filler 16, Par. 0014) disposed within the hollow cavity, and
at least one electrode (18) having a first end (upper end, Annotated Fig. 1) disposed outside the heat-generating component and a second end (lower end, within 14 and connected to 14, Annotated Fig. 1) disposed within the heat-generating component (Figs. 1-2 and Par. 0011: “lead part 18 is straightly extended upwards through the coiled heating portion 14.”)

    PNG
    media_image2.png
    202
    342
    media_image2.png
    Greyscale


Kawamura discloses disposing the heat generating component and the air displacement material in the hollow cavity of the preformed ceramic tubular body, but fails to disclose disposing the heat-generating component and the air-displacement material in the hollow cavity by way of at least one of a vibrating fill and a centrifuge. However, Kawamura teaches the product set forth above that appears to be the same as the product the product set forth in a product-by-process claim although produced by a different process (the component and material are disposed in the cavity). See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964(Fed. Cir. 1985). See also MPEP § 2113.
In the case that the process used to produce the device of Kawamura produces a structurally different heating element: Churchill teaches disposing a material into a hollow cavity of a preformed body by way of a vibrating fill (Col. 3 lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kawamura by using a vibrating fill as taught by Churchill to fill the hollow cavity with the heat-generating component and air-displacement material in order to allow the heat-generating component to fit tightly, and the powder to “be densified…so as to ensure that the MgO powder [the filler material] completely fills the tube,” (Churchill, Col. 3, lines 28-31).
Regarding claim 2, Kawamura discloses the preformed ceramic tubular body is formed by sintering (Par. 0007).
Regarding claim 3, Kawamura discloses the heat generating component comprises a resistive wire (14) coiled along a length of the hollow cavity so as to be in contact with the tubular body (Fig. 2 and Par. 0012).
Regarding claim 6, Kawamura fails to disclose the air-displacement material is at least one of dry magnesium oxide and a magnesium oxide slurry. However, Churchill teaches an air-displacement material comprising dry magnesium oxide (magnesium oxide powder, Col. 3 line 26) . Modifying the apparatus of Kawamura by configuring the air-displacement material to be a magnesium oxide powder as taught by Churchill would have been obvious to one of ordinary skill in the art before the effective filing date because this allows the material to be deposited in such a way as to “ensure that the MgO…completely fills the tube” (Churchill, Col. 3, lines 28-31).
Regarding claim 10,Kawamura fails to disclose the air-displacement material being magnesium oxide. However, Churchill teaches an air-displacement material which is magnesium oxide (magnesium oxide powder, Col. 3 line 26) . Modifying the method of Kawamura by configuring the air-displacement material to be magnesium oxide would have been obvious to one of ordinary skill in the art before the effective filing date because MgO has desirable thermal and electrical properties for a filler material (Churchill, Col. 1, lines 20-25).
Regarding claim 11, Kawamura discloses the apparatus set forth with respect to claim 8 above. Kawamura discloses disposing the heat generating component and the air displacement material in the hollow cavity of the preformed ceramic tubular body, but fails to disclose disposing the heat-generating component and the air-displacement material in the hollow 
In the case that the process used to produce the device of Kawamura produces a structurally different heating element: Churchill teaches disposing a material into a hollow cavity of a preformed body by way of a vibrating fill (Col. 3 lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kawamura by using a vibrating fill as taught by Churchill to fill the hollow cavity with the heat-generating component and air-displacement material in order to allow the heat-generating component to fit tightly, and the powder to “be densified…so as to ensure that the MgO powder completely fills the tube,” (Churchill, Col. 3, lines 28-31).m1Of46199.DOCx 3 15
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Miyata (US 2002/0027130 A1).
Regarding claim 4, Kawamura discloses disposing a heat-generating component being a resistive wire in the hollow cavity, not a ceramic rod with a resistive film printed thereon. However, Miyata teaches, in a heating element, a heat-generating component which is a ceramic rod having a resistive film printed thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kawamura by replacing the resistive wire heat-generating component of Kawamura with a resistive film printed onto a ceramic rod as taught by Miyata because such a heat-generating component .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Cho (US PG Pub. No. 2008/0185375 A1).
Regarding claim 5, Kawamura discloses the heating element set forth above but fails to disclose the heat-generating component comprising a composite resistive core. However, Cho teaches, in a heating element (Figs. 6-7) , a heat-generating component (30) which is a composite resistive core (Par. 0050 ) where the composite resistive core is sintered to fit within a hollow cavity (Par. 0050 and Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kawamura by replacing the heat-generating component of Kawamura with the composite resistive core which is sintered as taught by Cho because such a heating element is “easy to manufacture,” has “a desired resistance value” which is “easily adjusted” (Pars. 0013, 0014).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Ikeda et al. (US 2009/0020518 A1, hereinafter “Ikeda”).
Regarding claim 7, Kawamura discloses the apparatus set forth above but fails to disclose the watt density of the heating element. However, Ikeda teaches a heating element having a watt density of greater than 300 watts per square inch (Par. 0092, where 50 W/cm^2 is approximately 323 W/in^2). Watt density is an art-recognized result effective variable (it affects at least the “temperature rise characteristics” and thus the heating time, Ikeda Pars. 0092-0093). Furthermore, the specification has not established criticality at the claimed range, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Miyata.
Regarding claim 13, Kawamura fails to disclose the heat-generating component being a resistive film on a ceramic rod. However, Miyata teaches a heat-generating component which is a resistive film on a ceramic rod (Par. 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kawamura by replacing the heat-generating component with a resistive film on a ceramic rod as taught by Miyata because such a rod with a resistive film quickly heats and cools (Miyata Par. 0025), quickly and continuously regulates temperature (Miyata Par. 0026), has excellent oxidation resistance, and has a high electrical resistance and high wattage density (Miyata Par. 0029).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Cho.
Regarding claim 14, Kawamura discloses the heating element set forth above but fails to disclose the heat-generating component comprising a composite resistive core within the hollow cavity. However, Cho teaches, in a heating element (Figs. 6-7) , a heat-generating component (30) which is a composite resistive core (Par. 0050) within a hollow cavity (Fig. 6). It .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Miyata.
Regarding claim 17, Kawamura discloses disposing a heat-generating component within the hollow cavity comprises inserting a resistive wire in the hollow cavity, not disposing a ceramic rod with a thick film printed thereon within the hollow cavity. However, Miyata teaches, in a method of producing a heating element, disposing a heat-generating component within the hollow cavity comprises disposing a ceramic rod having a thick film printed thereon within the hollow cavity (Par. 0032 and Tables 1-2, where a “thick film” is herein considered to be roughly 100 micrometers). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kawamura by replacing the step of inserting the heat-generating component of Kawamura with a step of inserting a thick film printed onto a ceramic rod as taught by Miyata because such a heat-generating component quickly heats and cools (Miyata Par. 0025), quickly and continuously regulates temperature (Miyata Par. 0026), has excellent oxidation resistance, and has a high electrical resistance and high wattage density (Miyata Par. 0029).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Cho.
Regarding claim 18, Kawamura discloses disposing a heat-generating component within the hollow cavity comprises inserting a resistive wire in the hollow cavity, not disposing a carbon-compound resistor within the hollow. However, Cho teaches, in a method of making a heating element (the element shown in Figs. 6-7), disposing in a hollow cavity a heat-generating component (30) which is a carbon-compound resistor (Par. 0050 ) where the composite resistive core is sintered to fit within a hollow cavity (Par. 0050 and Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kawamura by replacing the step of disposing the heat-generating component of Kawamura with a step of inserting the heat-generating component with the composite resistive core which is sintered, taught by Cho, because such a heating element is “easy to manufacture,” has “a desired resistance value” which is “easily adjusted” (Pars. 0013, 0014).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Churchill.
Regarding claim 19, Kawamura discloses the method set forth above but is silent regarding filling the hollow cavity with an air-displacement material comprising filling the cavity with dry magnesium oxide or magnesium oxide slurry. However, Churchill teaches a method of inserting an air-displacement material which comprises filling the hollow cavity with dry magnesium oxide (magnesium oxide powder, Col. 3 line 26) . Modifying the method of Kawamura by configuring the step of inserting the air-displacement material to comprise a step of inserting dry magnesium oxide would have been obvious to one of ordinary skill in the art before the effective filing date because this allows the material to be deposited in such a way as to “ensure that the MgO…completely fills the tube” (Churchill, Col. 3, lines 28-31).
Regarding claim 20, Kawamura discloses the method set forth above. Because Kawamura discloses a heat-generating component within the hollow cavity which is a resistive wire coiled along a length of the hollow cavity so as to be in contact with the tubular body, Kawamura also reasonably discloses a method of making said same resistive wire, i.e. a method of disposing a heat-generating component within the hollow cavity comprising coiling a resistive wire along a length of the hollow cavity so as to be in contact with the tubular body. Kawamura further discloses the hollow cavity filled with an air-displacement material, and the modified Kawamura (modified by Churchill above) teaches filling the cavity with magnesium oxide. Churchill further teaches filling with dry magnesium oxide (granulated MgO powder, Col. 3, line 26). Kawamura fails to disclose the step of filling the hollow cavity with the air-displacement material comprising using at least one of a vibrating fill and centrifuge. However, m1Of46199.DOCx 3 15Churchill teaches the step of filling the hollow cavity with the air-displacement material comprising using a vibrating fill (Col. 3 lines 26-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kawamura by using a vibrating fill to fill the hollow cavity with the air-displacement material, which is dry MgO, as taught by Churchill in order to allow the heating element to fit tightly, and the powder to “be densified…so as to ensure that the MgO powder completely fills the tube,” (Churchill, Col. 3, lines 28-31).
Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive. 
only to the coiled portion of the resistive wire 14. This is in line with the 112(f) interpretation invoked by the term, wherein “heat-generating component” was interpreted as a “resistive wire coiled along a length of the hollow cavity,” as in Par. 0053 of the specification. The heat-generating component is not mapped to the entire wire including the straight portions, but only to the coiled portions. This is also in line with Kawamura’s description of the invention--assigning different numbers to the electrode (18) and the heating element (14) and stating that the “lead part 18 is straightly extended upwards through the coiled heating portion 14” (Par. 0011). Thus, it is reasonable that Kawamura teaches both the electrode and heat-generating component as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                       
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761